 Case: 2:20-cv-05237-ALM-KAJ Doc #: 6 Filed: 10/12/20 Page: 1 of 7 PAGEID #: 135




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 MASSACHUSETTS LABORERS PENSION FUND,
 Derivatively on Behalf of FIRSTENERGY CORP., Case No.: 2:20-cv-05237-SDM-
                                              CMV
                      Plaintiff,

 v.

 CHARLES E. JONES, MICHAEL J. ANDERSON,
 STEVEN J. DEMETRIOU, JULIA L. JOHNSON,
 DONALD T. MISHEFF, THOMAS N. MITCHELL,
 JAMES F. O’NEIL, III, CHRISTOPHER D. PAPPAS,
 SANDRA PIANALTO, LUIS A. REYES, LESLIE M.
 TURNER, PAUL T. ADDISON, JERRY SUE
 THORNTON, WILLIAM T. COTTLE, GEORGE M.
 SMART, JUSTIN BILTZ, MICHAEL J. DOWLING,
 JAMES F. PEARSON, STEVEN E. STRAH, K. JON
 TAYLOR, ROBERT REFFNER, EBONY YEBOAH-
 AMANKWAH, and JOHN DOES 1-50,

                      Defendants,

 and

 FIRSTENERGY CORP.,

                      Nominal Defendant.

Additional Captions continued on the next page.


  JOINDER OF MASSACHUSETTS LABORERS PENSION FUND IN SUPPORT OF
  MOTION OF THE INSTITUTIONAL INVESTORS TO CONSOLIDATE RELATED
  DERIVATIVE ACTIONS, APPOINT CO-LEAD PLAINTIFFS, AND APPOINT CO-
                          LEAD COUNSEL




                                             1
Case: 2:20-cv-05237-ALM-KAJ Doc #: 6 Filed: 10/12/20 Page: 2 of 7 PAGEID #: 136




EMPLOYEES RETIREMENT SYSTEM OF THE CITY
OF ST. LOUIS, Derivatively on Behalf of Case No.: 2:20-cv-04813-ALM-
FIRSTENERGY CORP.,                      CMV

                  Plaintiff,

v.

CHARLES E. JONES, MICHAEL J. ANDERSON,
STEVEN J. DEMETRIOU, JULIA L. JOHNSON,
DONALD T. MISHEFF, THOMAS N. MITCHELL,
JAMES F. O’NEIL, III, CHRISTOPHER D. PAPPAS,
SANDRA PIANALTO, LUIS A. REYES, LESLIE M.
TURNER, PAUL T. ADDISON, JERRY SUE
THORNTON, WILLIAM T. COTTLE, GEORGE M.
SMART, JUSTIN BILTZ, MICHAEL J. DOWLING,
JAMES F. PEARSON, STEVEN E. STRAH, K. JON
TAYLOR, ROBERT REFFNER, and EBONY YEBOAH-
AMANKWAH,

                  Defendants,

and

FIRSTENERGY CORP.,

                  Nominal Defendant.




                                       2
Case: 2:20-cv-05237-ALM-KAJ Doc #: 6 Filed: 10/12/20 Page: 3 of 7 PAGEID #: 137




ELECTRICAL WORKERS PENSION FUND, LOCAL
103, I.B.E.W.,                         Case No.: 2:20-cv-5128-SDM-
                                       EPD
               Plaintiff,

v.

MICHAEL J. ANDERSON, STEVEN J. DEMETRIOU,
JULIA L. JOHNSON, CHARLES E. JONES, DONALD
T. MISHEFF, THOMAS N. MITCHELL, JAMES F.
O’NEIL, III, CHRISTOPHER D. PAPPAS, SANDRA
PIANALTO, LUIS A. REYES, LESLIE M. TURNER,
JAMES F. PEARSON, STEVEN E. STRAH, and K. JON
TAYLOR,

                  Defendants,

and

FIRSTENERGY CORP.,

                  Nominal Defendant.




                                       3
    Case: 2:20-cv-05237-ALM-KAJ Doc #: 6 Filed: 10/12/20 Page: 4 of 7 PAGEID #: 138




        Plaintiff Massachusetts Laborers Pension Fund (“MLPF”) respectfully submits this joinder

in support of the Motion of the Institutional Investors to Consolidate Related Derivative Actions,

Appoint Co-Lead Plaintiffs, and Appoint Co-Lead Counsel dated October 2, 2020 (the

“Institutional Investors’ Motion”). Employees Retirement System of the City of St. Louis v. Jones,

No. 2:20-cv-04813 (S.D. Ohio Sep. 09, 2020), ECF No. 24. Plaintiffs Employees Retirement

System of the City of St. Louis and Electrical Workers Pension Fund, Local 103, I.B.E.W.

(collectively, the “Institutional Investors”) moved this Court for entry of an Order: (i)

consolidating seven separate derivative actions pending in this district (the “Derivative Actions”)1

pursuant to Rule 42(a) of the Federal Rules of Civil Procedure; (ii) appointing the Institutional

Investors as Co-Lead Plaintiffs; (iii) appointing Saxena White P.A. (“Saxena White”) and

Bernstein Litowitz Berger & Grossmann LLP (“Bernstein Litowitz”) as Co-Lead Counsel; (iv)

appointing the Law Offices of John C. Camillus LLC (“Camillus”) as Liaison Counsel; and (v)

granting such other and further relief as the Court may deem just and proper. Id. at 2. MLPF and

its counsel have conferred with counsel for the Institutional Investors and fully support the

Institutional Investors’ Motion and have agreed to work cooperatively with and under the direction

of proposed Co-Lead Counsel.


        On October 5, 2020, MLPF filed a derivative action nominally on behalf of FirstEnergy

Corp. (“FirstEnergy” or the “Company”) against certain of the Company’s directors and officers

concerning the massive bribery and money laundering scheme in which FirstEnergy illegally


1
  The Derivative actions are Bloom v. Anderson, No. 2:20-cv-04534-ALM-KAJ (S.D. Ohio),
Stavely v. Anderson, No. 2:20-cv-04598-EAS-CMV (S.D. Ohio), Employees Retirement System of
the City of St. Louis v. Jones, No. 2:20-cv-004813-ALM-CMV (S.D. Ohio), Beck v. Anderson, No.
2:20-cv-05020-SDM-EPD (S.D. Ohio), Electrical Workers Pension Fund, Local 103, I.B.E.W. v.
Anderson, No. 2:20-cv-05128-SDM-EPD (S.D. Ohio), Sarnelli v. Anderson, No. 2:20-cv-05192-
SDM-KAJ (S.D. Ohio), and Massachusetts Laborers Pension Fund v. Jones, No. 2:20-cv-05237-
SDM-CMV (S.D. Ohio).
                                                 4
    Case: 2:20-cv-05237-ALM-KAJ Doc #: 6 Filed: 10/12/20 Page: 5 of 7 PAGEID #: 139




funneled over $60 million to public officials, including the Speaker of the Ohio House of

Representatives. MLPF’s derivative action involves substantially the same questions of law and

fact as the pending derivative actions referenced in the Institutional Investors’ Motion.2

Accordingly, because consolidation of MLPF’s action will promote judicial efficiency and avoid

duplication, it supports consolidation of its action with the other related derivative actions under

Rule 42(a) of the Federal Rules of Civil Procedure for the reasons set forth in the Institutional

Investors’ Motion.


        MLPF also supports the appointment of the Institutional Investors and their counsel as Co-

Lead Plaintiffs, Co-Lead Counsel, and Liaison Counsel, respectively. As an institutional investor

itself, MLPF concurs that the Institutional Investors and their counsel are able and well-qualified

to oversee and prosecute this derivative litigation based on the factors set forth in their Motion.

See Institutional Investors’ Memorandum of Law, Employees Retirement System of the City of St.

Louis v. Jones, No. 2:20-cv-04813 (S.D. Ohio Sep. 09, 2020), ECF No. 24. As noted by the

Institutional Investors, as sophisticated institutional investors they (along with their counsel) have

the experience and resources to prosecute this case effectively and have prepared pleadings that

are more comprehensive than those filed by the individual plaintiffs.


        MLPF, which has agreed to work cooperatively at the direction of proposed Co-Lead

Counsel, is represented by Cohen Milstein Sellers & Toll PLLC (“Cohen Milstein”), which has an

extremely successful record representing institutional investors in derivative actions. For example,


2
  On October 8, 2020, the United States Court for the Southern District of Ohio issued a “Related
Case Memorandum” finding that MLPF’s derivative action was related to the other derivative
actions involving FirstEnergy, which were already pending before Judge Marbley. Related Case
Memorandum Order, Employees Retirement System of the City of St. Louis v. Jones, No. 2:20-cv-
04813 (S.D. Ohio Sep. 09, 2020), ECF No. 26. MLPF’s derivative action, therefore, was
transferred to Judge Marbley’s docket as well.
                                                  5
 Case: 2:20-cv-05237-ALM-KAJ Doc #: 6 Filed: 10/12/20 Page: 6 of 7 PAGEID #: 140




Cohen Milstein represented the New York State Common Retirement Fund and the New York

City Pension Funds, as court-appointed Lead Plaintiffs in a derivative action against Wynn

Resorts, Ltd.’s directors and officers, where the court recently approved a settlement worth $90

million. Further, Cohen Milstein has worked cooperatively and successfully with both Bernstein

Litowitz and Saxena White over the years as all three firms have exceptional track records in

achieving numerous high-value victories for stockholders.


       WHEREFORE, MLPF respectfully requests that the Court grant the proposed relief in the

Institutional Investors’ Motion to consolidate the derivative cases, and appoint the Institutional

Investors as Co-lead Plaintiffs and their counsel as Co-Lead Counsel and Liaison Counsel.



Dated: October 12, 2020                      Respectfully Submitted,

                                             /s/ Donald W. Davis, Jr
                                             BRENNAN, MANNA & DIAMOND, LLC
                                             Donald W. Davis, Jr. (#0030559)
                                             75 E. Market Street, Akron, OH 44308
                                             Telephone: (330) 253-5060
                                             dwdavis@bmdllc.com

                                             Trial Attorney/Counsel for Massachusetts Laborers
                                             Pension Fund

                                             COHEN MILSTEIN SELLERS & TOLL PLLC
                                             Steven J. Toll
                                             Daniel S. Sommers
                                             1100 New York Ave. NW, Fifth Floor
                                             Washington, D.C. 20005
                                             Telephone: (202) 408-4600
                                             Facsimile: (202) 408-4699
                                             stoll@cohenmilstein.com
                                             dsommers@cohenmilstein.com

                                             - and –




                                                6
 Case: 2:20-cv-05237-ALM-KAJ Doc #: 6 Filed: 10/12/20 Page: 7 of 7 PAGEID #: 141




                                               COHEN MILSTEIN SELLERS & TOLL PLLC
                                               Christopher Lometti
                                               Richard A. Speirs
                                               Amy Miller
                                               88 Pine Street, 14th Floor
                                               New York, NY 10005
                                               Telephone: (212) 838-7797
                                               Facsimile: (212) 838 7745
                                               clometti@cohenmilstein.com
                                               rspeirs@cohenmilstein.com
                                               amiller@cohenmilstein.com

                                               Counsel for Massachusetts Laborers Pension Fund

                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of October, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                               /s/ Donald W. Davis, Jr
                                               Donald W. Davis, Jr. (#0030559)




                                                   7
